- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2010 Commission File Number 1-12260 COCA-COLA FEMSA, S.A.B. de C.V. (Translation of registrants name into English) Guillermo González Camarena No. 600 Col. Centro de Ciudad Santa Fé Delegación Alvaro Obregón México, D.F. 01210 México (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Report on Form 6-K shall be deemed incorporated by reference into the Registrant´s Registration Statement on Form F-4 (File No. 333-168109) This report on Form 6-K contains quarterly financial information of Coca-Cola FEMSA, S.A.B. de C.V. so that it can be incorporated by reference into a Registration Statement on Form F-4 to be filed with the Securities and Exchange Commission. The information filed is consistent with previous information filed by Coca-Cola FEMSA, S.A.B. de C.V. EXHIBIT 1. Results for the Threeand SixMonths EndedJune 30, 2010. Stock Listing Information Mexican Stock Exchange Ticker: KOFL 2010 SECOND-QUARTER AND FIRST SIX-MONTH RESULTS Second Quarter YTD NYSE (ADR) Ticker: KOF 2010 2009 ?% 2010 2009 ?% Total Revenues 25,177 24,184 4.1% 49,205 46,339 6.2% Ratio of KOF L to KOF 10:1 Gross Profit 11,655 11,427 2.0% 22,555 21,708 3.9% Operating Income 4,088 3,677 11.2% 7,666 6,939 10.5% Net Controlling Interest Income 2,480 2,161 14.8% 4,613 3,499 31.8% Net Debt (1 ) 6,440 5,971 7.9% Earnings per Share
